Name: Commission Directive 93/91/EEC of 29 October 1993 adapting to technical progress Council Directive 78/316/EEC relating to the interior fittings of motor vehicles (identification of controls, tell-tales and indicators)
 Type: Directive
 Subject Matter: organisation of transport;  European Union law;  technology and technical regulations
 Date Published: 1993-11-19

 Avis juridique important|31993L0091Commission Directive 93/91/EEC of 29 October 1993 adapting to technical progress Council Directive 78/316/EEC relating to the interior fittings of motor vehicles (identification of controls, tell-tales and indicators) Official Journal L 284 , 19/11/1993 P. 0025 - 0044 Finnish special edition: Chapter 13 Volume 25 P. 0047 Swedish special edition: Chapter 13 Volume 25 P. 0047 COMMISSION DIRECTIVE 93/91/EEC of 29 October 1993 adapting to technical progress Council Directive 78/316/EEC relating to the interior fittings of motor vehicles (identification of controls, tell-tales and indicators)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers (1), as last amended by Directive 92/53/EEC (2), and in particular Article 13 (2) thereof, Having regard to Council Directive 78/316/EEC of 21 December 1977 on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (identification of controls, tell-tales and indicators) (3), and in particular Article 4 thereof, Whereas Directive 78/316/EEC is one of the separate directives of the EEC type-approval procedure which has been established by Council Directive 70/156/EEC; whereas, consequently, the provisions laid down in Directive 70/156/EEC relating to vehicle systems, components and separate technical units shall apply to this Directive; Whereas, in particular, Articles 3 (4) and 4 (3) of Directive 70/156/EEC necessitate that each separate directive has attached to it an information document incorporating the relevant items of Annex I to that Directive and also a type-approval certificate based on Annex VI thereto in order that type-approval may be computerized; Whereas Council Directive 76/756/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers (4), as last amended by Directive 91/663/EEC (5), established the symbol used to identify the control of headlamp-levelling devices, and this identification shall be maintained; Whereas practical experience has shown that some requirements need to amended or clarified, in particular by using new symbols which are now internationally recognized and standardized by the International Organization for Standardization (ISO), and by deleting certain symbols which are no longer used; whereas account should be taken of the new identification techniques which should enter into widespread use, consisting of the use of words or abbreviations instead of symbols for controls, tell-tales and indicators; whereas specific requirements will have to be introduced when more detailed knowledge is available to enable designs based on these new identification techniques to be made; Whereas the provisions of this Directive are in accordance with the opinion of the Committee for the Adaptation on Technical Progress established by Directive 70/156/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Article 1 of Directive 78/316/EEC shall be amended to read at the end: ' . . . rails and of agricultural and forestry tractors and all mobile machinery.' 2. The list of Annexes and Annexes I, II, III and IV to Directive 78/316/EEC shall be amended in accordance with the Annex to this Directive. Article 2 1. With effect from 1 April 1994 Member States may not, on grounds relating to interior fittings (identification of controls, tell-tales and indicators): - refuse, in respect of a type of motor vehicle, to grant EEC type-approval, or to grant national type-approval, or - prohibit the registration, sale or entry into service of vehicles if the interior fittings (identification of controls, tell-tales and indicators) comply with the requirements of Directive 78/316/EEC as amended by this Directive. 2. With effect from 1 October 1995 the Member States: - shall no longer grant EEC type-approval for a type of vehicle, - may refuse to grant national type-approval for a type of vehicle, and - may refuse the registration, sale and entry into service of new vehicles which are not accompanied by a certificate of conformity in accordance with Directive 70/156/EEC on grounds relating to interior fittings (identification of controls, tell-tales and indicators) if the requirements of Directive 78/316/EEC, as amended by this Directive, are not fulfilled. Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 31 March 1994. They shall forthwith inform the Commission thereof. 2. When the Member States adopt these provisions, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 3. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field governed by this Directive. Article 4 This Directive is addressed to the Member States. Done at Brussels, 29 October 1993. For the Commission Martin BANGEMANN Vice-President (1) OJ No L 42, 23. 2. 1970, p. 1. (2) OJ No L 225, 10. 8. 1992, p. 1. (3) OJ No L 81, 28. 3. 1978, p. 3. (4) OJ No L 262, 27. 9. 1976, p. 1. (5) OJ No L 366, 31. 12. 1991, p. 17. ANNEX In the list of Annexes: - the asterisks after the titles of Annexes I to IV and the related footnote shall be deleted, - the title of Annex V shall read: 'Information document', and - at the end of the list, a new Annex VI shall be added, with the following title: 'EEC type-approval certificate'. Annex I shall be amended as follows: Item 2.1 shall be deleted. Items 2.2 and 2.3 shall be renumbered 2.1 and 2.2. Items 2.4 to 2.6 shall be deleted. Items 2.7 to 2.9 shall be renumbered 2.3 to 2.5. The following new item 2.6 shall be added after item 2.5: '2.6. Information display device. "Information display device" means a display device capable of displaying more than one type of information or message.' Items 2.10 to 2.20 shall be deleted. Item 3.1 shall be amended to read: '3.1. The application for EEC type-approval pursuant to Article 3 (4) of Directive 70/156/EEC of a vehicle type with regard to its identification of controls, tell-tales and indicators shall be submitted by the manufacturer.' Item 3.2 shall be amended to read: '3.2. A model for the information document is given in Annex V.' Item 3.2.1 shall be deleted. Item 4 shall be amended to read: '4. GRANTING OF EEC TYPE-APPROVAL 4.1. If the relevant requirements are satisfied, EEC type-approval pursuant to Article 4 (3) of Directive 70/156/EEC shall be granted. 4.2. A model for the EEC type-approval certificate is given in Annex VI. 4.3. An approval number in accordance with Annex VII to Directive 70/156/EEC shall be assigned to each type of vehicle approved. The same Member State shall not assign the same number to another type of vehicle.' Item 5.1.1: The first sentence shall read as follows: 'Where fitted, the controls, tell-tales and indicators listed in Annex II must be identified by symbols.' Item 5.1.2 shall be amended to read: '5.1.2. If symbols are used for identifying the controls, tell-tales and indicators listed in Annex III, such symbols must be in conformity with those indicated in the said Annex.' Item 5.1.3. shall be amended to read: '5.1.3 Symbols other than those shown in Annexes II and III may be used to identify controls, tell-tales and indicators, other than those listed in this Directive, provided that there is no danger of confusion with those shown in the said Annexes.' Add the following new items after item 5.1.4: '5.1.5. An information display device may be used to display messages from any source meeting the following requirements: 5.1.5.1. the brake, main-beam and direction-indicator tell-tales shall not appear in the same information display device; 5.1.5.2. the tell-tales and indicators in an information display device must provide relevant information whenever the situation that causes them to operate arises; 5.1.5.3. if two or more messages are given, they must either be repeated automatically in sequence or be indicated in such a manner as to be visible to and identifiable by the driver; 5.1.5.4. the requirements of Annex III regarding colour do not apply to tell-tales and indicators appearing in an information display device.' Item 5.2.3 shall be amended to read: '5.2.3. The symbols must stand out clearly against the background.' Item 5.2.4 shall be amended to read: '5.2.4. The colours used for tell-tales must be those prescribed in Annexes II and III.' The following new item 5.2.5 shall be added after item 5.2.4: '5.2.5. Where a control, an indicator or a tell-tale are combined, a common symbol may be used for such a combination.' Items (6) and (7) between brackets shall be amended to read: '6. AMENDMENTS TO APPROVALS 6.1. In the case of amendments to approvals granted pursuant to this Directive, the provisions of Article 5 of Directive 70/156/EEC shall apply. 7. CONFORMITY OF PRODUCTION 7.1. Measures to ensure the conformity of production shall be taken in accordance with the provisions laid down in Article 10 of Directive 70/156/EEC.' Items (8) and (9) in brackets shall be deleted. Annex II shall be amended as follows: The notes in (a) to (e) shall be deleted. The following new sentence shall be inserted below the headline: '(Symbols are in accordance with International Standard ISO 2575, fourth edition - 1982-11-15.)' The symbols appearing in Figures 1 to 29 shall be replaced by those appearing in Figures 1 to 23 as follows: 'Figure 1 Master light ISO 2575 No 4.23 Colour of tell-tale light: green Figure 2 Dipped beam headlamps ISO 2575 No 4.2 Colour of tell-tale light: green Framed areas may be solid. If the control is not separate, it is identified by the symbol shown in Figure 1. The number of lines can be four. Figure 3 Main-beam headlamps ISO 2575 No 4.1 Colour of tell-tale light: blue Framed areas may be solid. The number of lines can be four. Figure 4 Position (side) lamps ISO 2575 No 4.33 Colour of tell-tale light: green Framed areas may be solid. If the control is not separate, it is identified by the symbol shown in Figure 1. Figure 5 Front fog lamps ISO 2575 No 4.21 Colour of tell-tale light: green Framed areas may be solid. Figure 6 Rear fog lamp ISO 2575 No 4.22 Colour of tell-tale light: yellow Framed areas may be solid. Figure 7 Headlamp levelling device ISO 2575 No 4.27 Framed areas may be solid. Identification may follow Directive 76/756/EEC, Annex I, Appendix 7 The number of lines can be five. Figure 8 Parking lamps ISO 2575 No 4.9 Colour of tell-tale light: green Figure 9 Direction indicators ISO 2575 No 4.3 Colour of tell-tale light: green Framed areas may be solid. Figure 10 Hazard warning ISO 2575 No 4.4 Colour of tell-tale light: red Framed areas may be solid. Note to Figures 9 and 10: If the tell-tales for the left and right direction indicators are separate, the two arrows may also be used separately. In this case, these two separate arrows may be used simultaneously either as a hazard warning tell-tale together with, or instead of, that prescribed in Figure 10. Figure 11 Windscreen wiper ISO 2575 No 4.5 Figure 12 Windscreen washer ISO 2575 No 4.6 Figure 13 Windscreen wiper and washer ISO 2575 No 4.7 Figure 14 Headlamp cleaning device (with separate operating control) ISO 2575 No 4.19 Figure 15 Windscreen demisting and defrosting (when separate) ISO 2575 No 4.24 Colour of tell-tale light: yellow Figure 16 Rear window demisting and defrosting (when separate) ISO 2575 No 4.25 Colour of tell-tale light: yellow Figure 17 Ventilating fan (warm/cold air) ISO 2575 No 4.8 Outline only may also be used Figure 18 Diesel pre-heat ISO 2575 No 4.34 Colour of tell-tale light: yellow Figure 19 Choke (cold starting device) ISO 2575 No 4.12 Colour of tell-tale light: yellow Figure 20 Brake failure ISO 2575 No 4.31 Colour of tell-tale light: red Where a single tell-tale indicates more than one brake system condition, except brake anti-lock system failure, the symbol for brake failure in Figure 20 must be used. Figure 21 Fuel level ISO 2575 No 4.14 Colour of tell-tale light: yellow Outline only may also be used Figure 22 Battery charging condition ISO 2575 No 4.16 Colour of tell-tale light: red Figure 23 Engine coolant temperature ISO 2575 No 4.15 Colour of tell-tale light: red ' Annex III shall be amended as follows: The note shall be deleted. The following new sentence shall be inserted below the headline: '(Symbols are in accordance with International Standard ISO 2575, fourth edition 1982-11-15).' The symbols appearing in Figures 1 and 2 shall be replaced by those appearing in Figures 1 to 11 below: 'Figure 1 Parking brake ISO 2575 No 4.32 Colour of tell-tale light: red Where a single tell-tale indicates more than one brake system condition, the symbol for brake failure shown in Annex II, Figure 20, must be used. Figure 2 Rear window piper ISO 2575 No 4.28 Figure 3 Rear window washer ISO 2575 No 4.29 Figure 4 Rear window wiper and washer ISO 2575 No 4.30 Figure 5 Intermittent windscreen wiper ISO 2575 No 4.45 Figure 6 Horn ISO 2575 No 4.13 Figure 7 Front hood (bonnet) ISO 2575 No 4.10 Outline only may also be used Figure 8 Rear hood ISO 2575 No 4.11 Outline only may also be used Figure 9 Seat beltISO 2575 No 4.18 Colour of tell-tale light: red Outline only may also be used Figure 10 Engine oil pressure ISO 2575 No 4.17 Colour of tell-tale light: red Figure 11 Unleaded petrol ISO 2575 No 4.26 ' Annex V shall be deleted and shall be replaced by the following Annex V. The subsequent new Annex VI shall be added. 'ANNEX V INFORMATION DOCUMENT No . . . (1)() pursuant to Annex I to Council Directive 70/156/EEC relating to EEC type-approval of a vehicle with respect to the interior fittings (identification of controls, tell-tales and indicators) (Directive 78/316/EEC) as last amended by Directive 93/91/EEC The following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A 4 or on a folder of A 4 format. Photographs, if any, must show sufficient detail. If the systems, components or separate technical units have electronic controls, information concerning their performance must be supplied. 0. GENERAL 0.1. Make (trade name of manufacturer): 0.2. Type and general commercial description(s): 0.3. Means of identification of type, if marked on the vehicle (b): 0.3.1. Location of that marking: 0.4. Category of vehicle (c): 0.5. Name and address of manufacturer: 0.8. Address(es) of assembly plant(s): 1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE 1.1. Photographs and/or drawings of a representative vehicle: 9. BODYWORK 9.10. Interior fittings 9.10.2. Arrangement and identification of controls, tell-tales and indicators 9.10.2.1. Photographs and/or drawings of the arrangement of symbols and controls, tell-tales and indicators: 9.10.2.2. Photographs and/or drawings of the identification of controls, tell-tales and indicators and of the vehicle parts mentioned in Directive 78/316/EEC where relevant: 9.10.2.3. Summary table: The vehicle is equipped with the following controls, indicators and tell-tales pursuant to Annexes II and III to Directive 78/316/EEC: Controls, tell-tales and indicators for which, when fitted, identification is mandatory, and symbols to be used for that purpose >(2)(2)(3)(2)(2)(3)"> ID="1">1> ID="2">Master light"> ID="1">2> ID="2">Dipped-beam headlamps"> ID="1">3> ID="2">Main-beam headlamps"> ID="1">4> ID="2">Position (side) lamps"> ID="1">5> ID="2">Front fog lamps"> ID="1">6> ID="2">Rear fog lamp"> ID="1">7> ID="2">Headlamp levelling device"> ID="1">8> ID="2">Parking lamp"> ID="1">9> ID="2">Direction indicators"> ID="1">10> ID="2">Hazard warning"> ID="1">11> ID="2">Windscreen wiper"> ID="1">12> ID="2">Windscreen washer"> ID="1">13> ID="2">Windscreen wiper and washer"> ID="1">14> ID="2">Headlamp cleaning device"> ID="1">15> ID="2">Windscreen demisting and defrosting"> ID="1">16> ID="2">Rear window demisting and defrosting"> ID="1">17> ID="2">Ventilating fan"> ID="1">18> ID="2">Diesel pre-heat"> ID="1">19> ID="2">Choke"> ID="1">20> ID="2">Brake failure"> ID="1">21> ID="2">Fuel level"> ID="1">22> ID="2">Battery charging condition"> ID="1">23> ID="2">Engine coolant temperature"" >Controls, tell-tales and indicators for which, when fitted, identification is optional, and symbols which must be used if they are to be identified >(4)(4)(5)(4)(4)(5)"> ID="1">1> ID="2">Parking brake"> ID="1">2> ID="2">Rear window wiper"> ID="1">3> ID="2">Rear window washer"> ID="1">4> ID="2">Rear window wiper and washer"> ID="1">5> ID="2">Intermittent windscreen wiper"> ID="1">6> ID="2">Audible warning device (horn)"> ID="1">7> ID="2">Front hood (bonnet)"> ID="1">8> ID="2">Rear hood (boot)"> ID="1">9> ID="2">Seat belt"> ID="1">10> ID="2">Engine oil pressure"> ID="1">11> ID="2">Unleaded petrol"" >ANNEX VI MODEL (maximum format: A 4 (210 Ã  297 mm)) EEC TYPE-APPROVAL CERTIFICATE Stamp of Administration Communication concerning the - type-approval (6) - extension of type-approval (6) - refusal of type-approval (6) - withdrawal of type-approval (6) of a type of vehicle/component/separate technical unit (6) with regard to Directive 78/316/EEC, as last amended by Directive 93/91/EEC. Type-approval number: Reason for extension: SECTION I 0.1. Make (trade name of manufacturer): 0.2. Type and general commercial description(s): 0.3. Means of identification of type if marked on the vehicle/component/separate technical unit (6) (7): 0.3.1. Location of that marking: 0.4. Category of vehicle (8): 0.5. Name and address of manufacturer: 0.7. In the case of components and separate technical units, location and method of affixing of the EEC type-approval mark: 0.8. Name(s) and address(es) of assembly plant(s): SECTION II 1. Additional information (where applicable): see Appendix 2. Technical service responsible for carrying out the tests: 3. Date of test report: 4. Number of test report: 5. Remarks (if any): see Appendix 6. Place: 7. Date: 8. Signature: 9. The index to the information package lodged with the approval authority, which may be obtained on request, is attached. Appendix to EEC type-approval certificate No . . . concerning the type-approval of a vehicle with regard to Directive 78/316/EEC as last amended by Directive 93/91/EEC 1. Additional information Not applicable 5. Remarks: (e.g. valid for both left-hand drive and right-hand drive vehicles)' (1)() The item numbers and footnotes used in this Information Document correspond to those set out in Annex I to Directive 70/156/EEC, as last amended by Directive 92/53/EEC. Items not relevant for the purpose of this Directive are omitted. (2) Ã  = yes. - = no or not separately available. o = optional. (3) d = directly on control, indicator or tell-tale. c = in close vicinity. (4) Ã  = yes. - = no or not separately available. o = optional. (5) d = directly on control, indicator or tell-tale. c = in close vicinity. (6) Delete where not applicable. (7) If the means of identification of the type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this information document/type-approval certificate such characters shall be represented in the documentation by the symbol '?' (e.g. ABC??123??). (8) As defined in Annex II A to Directive 70/156/EEC.